PER CURIAM.
The Hailes performed certain earth moving and land leveling services on land *854owned by the Davises. After appellants refused to pay, respondents filed their claim of lien and commenced this action.
The district court found, inter alia, that (1) the parties had entered into a contract for the services; (2) that the services were performed in a workmanlike manner according to the contract terms; and (3) that appellants received the full value of their contract. Judgment was entered for respondents at the contract price and attorney fees were awarded pursuant to the lien statute.
The sole issue on appeal is whether there is substantial, competent evidence to support the district court’s findings. We have reviewed the record and we conclude that it does support the findings. Appellants contentions to the contrary are without merit. The judgment is affirmed. Respondents’ request for attorney fees on appeal is denied. Ivie v. Peck, 94 Idaho 625, 495 P.2d 1110 (1972); Hendrix v. Gold Ridge Mines, Inc., 54 Idaho 326, 54 P.2d 254 (1936). Costs to respondents.